        Case 1:20-cv-00881-WJ-KK Document 62 Filed 04/07/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

TISHA BRICK and A.B.

               Plaintiffs,

v.                                                                   No. 1:20-cv-00881-WJ-KK

ESTANCIA MUNICIPAL SCHOOL DISTRICT, et al.,

               Defendants.

              MEMORANDUM OPINION AND ORDER GRANTING
     DEFENDANTS STEPHANIE REYNOLDS AND MICO MALINZAK-FERNANDEZ'S
                           MOTION TO DISMISS

        THIS MATTER comes before the Court on Defendants Reynolds and Malinzak-

Fernandez' Motion to Dismiss Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

Doc. 39, filed February 4, 2021 ("Motion").

        Defendant Stephanie Reynolds is the "Chief of Police [of the] Estancia Police Department."

Second Amended Complaint at 5, Doc. 20, filed December 30, 2020. Defendant Mico Malinzak-

Fernandez is a "Former Officer of Estancia Police Department/School Resource Officer for

Estancia Municipal School District." Second Amended Complaint at 2. Defendants Reynolds and

Malinzak-Fernandez ask the Court to dismiss Plaintiff's claims against them for failure to state a

claim because the claims "are vague and conclusory." Motion at 6.

        Plaintiff responded by identifying two allegations which she contends are not vague and

conclusory. The first allegation, Paragraph 9, states:

        [Defendants Reynolds and Malinzak-Fernandez, and 16 other Defendants] upon
        information and belief, either knew about, directly participated in, and/or gave
        illegal advice pertaining to a continued BIP revision meeting regarding A.B. on
        January 2018 held at Estancia Municipal School District. This meeting contained
        fully via an audio recording, proves that all the above listed defendants' conduct is
        clearly reckless and intentional. The intent of all of the above listed defendants,
        Case 1:20-cv-00881-WJ-KK Document 62 Filed 04/07/21 Page 2 of 5




       proposals, and/or the outcome of the meeting was to deny A.B. of his rights,
       privileges, and/or immunities secured including but not limited to reducing or
       limiting his education, related services/therapies expressing that physical harm
       befall him by means of inappropriate law enforcement involvement and equal
       access to a full public education but also placing [Plaintiff] under extreme mental
       stress and duress in conjunction with denying her of her rights, privileges, and/or
       immunities secured by federal law. The above listed defendants' actions did cause
       deprivations, harm, injury, and damages to Claimant and A.B.

Second Amended Complaint at 12-13, ¶ 9. The second allegation, Paragraph 10, states:

       [Defendants Reynolds and Malinzak-Fernandez, and 17 other Defendants] upon
       information and belief, during January 2018 either knew about, directly participated
       in, and/or gave illegal advice towards the educational IEP/BIP plan of disabled
       minor child A.B. also leading to the unlawful involvement of officer [Defendant
       Malinzak-Fernandez] who appears to have an [sic] felony on his record. The above
       listed defendants['] actions include but are not limited to: the unconsented
       attendance, unlawful verbal participation, and documented unlawful participation
       of officer [Defendant Malinzak-Fernandez] in A.B.['s] BIP revision, [Defendant
       Malinzak-Fernandez] threatening to harm student A.B., defendants directly
       participating in meeting suggesting/going along with harmful proposals including
       but not limited [to] an unlawful administration of medical cannabis to A.B.,
       discrimination and acts of degradation towards both A.B. and [Plaintiff], proposals
       that would physically and mentally harm all parties involved if they were to carry
       out the proposals, defendants heard on recording admitting they were being directly
       advised to commit unlawful acts and crimes by their attorneys which were
       [Defendants Howard-Hand and Gerkey], defendants admit on the recording to
       having gone to the school board defendants in in a private meeting (which would
       give rise to claims against the school board defendants) to make harmful and
       unlawful decisions about the outcome of A.B.[']s IEP/BIP. [Plaintiff] never gave
       written consent to [Defendant Malinzak-Fernandez] being involved, nor the
       unlawful actions proposed towards A.B. The above listed defendants' actions did
       cause deprivations, harm, injury, and damages to [Plaintiff] and A.B.

Second Amended Complaint at 13-14, ¶ 10. Plaintiff argues that Paragraphs 9 and 10:

       stated in the second amended complaint a specifically limited timeframe the alleged
       violation(s) were committed, what was done that would suffice as a violation
       referenced data where proof of some of the unlawful activity done by the
       Defendants' [sic] can be found, and what harm was done towards [Plaintiff] by the
       actions of the defendant ...[Plaintiff] points out that by answering simple questions
       derived from what is alleged, an answer can indeed be sufficiently given. Some
       examples of a question derived from the allegations in the complaint would be:
       Were the Defendants at any point acting under color of law as during the timeframe
       of 2017-current date of filing listed? Did Defendants at any point attend any
       meetings and/or or [sic] legal proceedings regarding [Plaintiff] and/or A.B. during

                                                2
        Case 1:20-cv-00881-WJ-KK Document 62 Filed 04/07/21 Page 3 of 5




       the timeframe of 2017-current date of filing listed? Did Defendants at any point
       within their position during the timeframe of 2017-current date of filing as [sic] act
       with the intent to work against, discriminate against, retaliate against, harm,
       deprive, cause damages, and/or bring vindictive prosecution towards [Plaintiff]
       and/or A.B.? etc.

Response at 6.

       Paragraphs 9 and 10 in the Second Amended Complaint fail to state claims against

Defendants Reynolds and Malinzak-Fernandez because they state:

       (i)       Defendants Reynolds and Malinzak-Fernandez "either knew about, directly

       participated in, and/or gave illegal advice pertaining to a continued BIP revision meeting

       regarding A.B. on January 2018," but do not describe the "illegal advice" or allege how

       knowing about or participating in a meeting violates Plaintiff's rights.

       (ii)      Defendants Reynolds and Malinzak-Fernandez' and the other 17 Defendants

       actions include: "unconsented attendance, unlawful verbal participation, and documented

       unlawful participation of officer [Defendant Malinzak-Fernandez] in A.B. revision," but

       do not describe the participation or allege any facts to support the conclusory allegation

       that the participation was "unlawful."

       (iii)     Defendants Reynolds and Malinzak-Fernandez "suggest[ed]/[went] along with

       harmful proposals ... that would physically and mentally harm all parties involved if they

       were to carry out the proposals," but does not describe those proposals or allege that the

       proposals were carried out. (emphasis added).

       (iv)      Defendants Reynolds and Malinzak-Fernandez "admit on the recording to having

       gone to the school board defendants in a private meeting to make harmful and unlawful

       decisions about the outcome of A.B.[']s IEP/BIP," but does not describe the decisions or




                                                 3
        Case 1:20-cv-00881-WJ-KK Document 62 Filed 04/07/21 Page 4 of 5




       discussions, and does not allege any facts to support the conclusory allegation that the

       decisions were harmful or unlawful.

       (v)     Plaintiff "never gave written consent to [Defendant Malinzak-Fernandez] to be

       involved" and that Defendant Malinzak-Fernandez's involvement was "unlawful," but does

       not describe Defendant Malinzak-Fernandez's involvement or allege facts supporting the

       conclusory allegation that his involvement was unlawful.

The other allegations regarding Defendants Reynolds and Malinzak-Fernandez are in Paragraphs

3-5, 8, 11-12, 14-15 and 17-18, are identical to the allegations against Defendant Ray Sharbutt

which the Court found failed to state a claim, and similarly fail to state claims against Defendants

Reynolds and Malinzak-Fernandez. See Doc. 60 at 7-9 (discussing why those allegations failed to

state a claim against Defendant Sharbutt).

       The Court dismisses Plaintiff Tisha Brick's claims against Defendants Reynolds and

Malinzak-Fernandez with prejudice because the Second Amended Complaint does not give

Defendants Reynolds and Malinzak-Fernandez fair notice of the grounds upon which Plaintiff's

claims rest. Plaintiff is required to give Defendants Reynolds and Malinzak-Fernandez fair notice

of the grounds upon which Plaintiff's claims rest. Plaintiff's Second Amended Complaint does not

explain what Defendants Reynolds and Malinzak-Fernandez did to Plaintiff. Vague, conclusory

allegations that Defendants Reynolds and Malinzak-Fernandez "either knew about, directly

participated in, and/or gave [unspecified] illegal advice," unlawfully participated in a meeting, and

made unspecified "unlawful decisions," are not sufficient to state a claim. See Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991) (“conclusory allegations without supporting factual

averments are insufficient to state a claim on which relief can be based . . . [and] in analyzing the

sufficiency of the plaintiff's complaint, the court need accept as true only the plaintiff's well-



                                                 4
        Case 1:20-cv-00881-WJ-KK Document 62 Filed 04/07/21 Page 5 of 5




pleaded factual contentions, not his conclusory allegations”). Defendants Reynolds and Malinzak-

Fernandez are not obligated to ask questions to determine what Plaintiff's claims are.

       Defendants Reynolds and Malinzak-Fernandez also request that the Court dismiss the

claims asserted against them by Plaintiff Tisha Brick ("Plaintiff") on behalf of her son, A.B., and

the claims asserted for alleged violations of criminal statutes. Plaintiff's Response requests that

the Court allow Plaintiff to amend her Second Amended Complaint and to provide Plaintiff "with

specific instructions" as to the information necessary to state a claim. Response at 8, Doc. 44, filed

February 13, 2021. The Court previously addressed these issues when it granted Defendant Ray

Sharbutt's motion to dismiss for failure to state a claim: (i) the Court dismissed all claims against

all Defendants asserted by Plaintiff on behalf of her son, A.B., without prejudice; (ii) the Court

dismissed all claims against all Defendants for alleged violations of criminal statutes with

prejudice; and (iii) denied Plaintiff's request that the Court grant Plaintiff an opportunity to file

another amended complaint and to provide her with "specific instructions" regarding how to state

a claim because the Court has twice previously provided Plaintiff with specific instructions and

allowed Plaintiff to file an amended complaint, and both times Plaintiff filed an amended

complaint and disregarded the Court's specific instructions. See Doc. 60 at 1-3, 8, filed April 6,

2021 (discussing procedural background of this case).

       IT IS ORDERED that Defendants Reynolds and Malinzak-Fernandez' Motion to Dismiss

Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Doc. 39, filed February 4, 2021,

is GRANTED.        Plaintiff Tisha Bricks claims against Defendants Reynolds and Malinzak-

Fernandez are DISMISSED with prejudice.

                                               ________________________________________
                                               WILLIAM P. JOHNSON
                                               CHIEF UNITED STATES DISTRICT JUDGE



                                                  5
